Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
In Reference to Claim 1
Claim 1 recites “an integrated aftercooler”.  However, the Applicant does not recites how the aftercooler is connected to the scroll compressor system.  Is this aftercooler fluidly connected to the cooling chamber?  The Office considers it is not connected to any of the cooling chamber.  It is merely structurally attached to the scroll compressor.
In Reference to Claims 2-10
Claims 2-10 are rejected due to their virtue dependency to Claim 1.
In Reference to Claim 11

In Reference to Claims 12-15
Claims 12-15 are rejected by their virtual dependency to Claim 11
In Reference to Claim 16
Claim 16 recites “an integrated aftercooler”.  However, the Applicant does not recites how the aftercooler is fluidly connected to the scroll compressor system.  Is this aftercooler fluidly connected to the cooling chamber?  The Office considers it is not connected to any of the cooling chamber.  It is merely structurally attached to the scroll compressor.
In Reference to Claim 19
Claim 19 recites “the second interior cooling channel extends from the motor cooling chamber to a coolant reservoir or radiator.”  Since the “coolant reservoir or radiator” has not been positively recited, the Office considers that “a coolant reservoir or radiator” is merely a working environment.  If the Applicant considers that “a coolant reservoir or radiator” is a required element, they must by positively recited.
In Reference to Claims 17, 18, and 20
Claims 17, 18 and 20 are rejected by their virtual dependency to Claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,115,719 to Sadakuta, in view of US Patent 7,942,655 to Shaffer and further in view of US Patent Publication US 2007/0269327 to Qian and US Patent Publication 2003/0053922 to Satoh et al (Satoh)
In Reference to Claim 1
Sadakuta discloses a scroll device comprising: a fixed scroll (Fig. 1, 18) comprising a first involute and a first cooling chamber (Fig. 1, annotated by the examiner); an orbiting scroll (Fig. 1, 17) comprising a second involute and a second cooling chamber (Fig. 1, annotated by the examiner), the orbiting scroll mounted to the fixed scroll, the orbiting scroll configured to orbit relative to the fixed scroll around an orbital axis; a conduit (Fig. 1, 12) in fluid communication with the first cooling chamber (Fig. 1, annotated by the examiner) and the second cooling chamber (Fig. 1, annotated by the examiner), the flexible conduit extending around the orbital axis from a first side of the scroll device to a second side of the scroll device
Sadakuta does not teach how the orbiting scroll is coupled to the fixed scroll.
Shaffer teaches the orbiting scroll is mechanically coupled (Fig. 2, 5a) to the fixed scroll 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Sadakuta to incorporate teachings from Shaffer.  Doing so, would result in utilizing the idler to couple the orbiting scroll and the fixed scroll as the anti-rotation device for ensuring eccentric rotation of the orbiting scroll while preventing destruction of the scrolls and the compressors due to centrifugal forces (Col. 3, Line 30-40 of Shaffer)
The combination of Sadakuta and Shaffer as applied to Claim 1 does not teach a flexible conduit.
Qian teaches a scroll compressor includes a helical cooling air pipe (Fig. 1, 16) that is disposed external to case that has a certain amount of flexibility in that it is helically coiled.  The Office considers that a conduit being flexible or non-flexible is then an obvious matter of design choice for the person having ordinary skill in the art is then an obvious matter of design choice and does not negatively impact the function of the conduit to provide a fluid passage.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Sadakuta and Shaffer as applied to Claim 1 to incorporate teachings from Qian.  Doing so, would result in a flexible conduit of Qian being used to transfer fluid.  Since the flexible conduits are old and well known in the art and it is within the general skill level of a worker in the art to provide a flexible conduit when it is expedient to do so.  
The combination of Sadakuta, Shaffer and Qian as applied to Claim 1 does not teach an integral aftercooler.
 Satoh teaches an aftercooler (Fig. 1, 27) integral formed with the scroll compressor.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Sadakuta, Shaffer and Qian as applied to Claim 1 to incorporate teachings from Satoh.  Doing so, would result in a cooler being formed at the rear side of the cooling chamber of the fixed scroll as being taught by Satoh. Both inventions of Satoh and Sadakuta having fined cooling chamber at rear side of both side of the fixed and the orbiting scroll.  Satoh teaches the air discharged from the compression chamber being cooled by an aftercooler. In addition of such a cooler makes a compact design the compressor and recuses manufacturing cost.
In Reference to Claim 2
Sadakuta discloses the orbiting scroll, and the second cooling chamber is at least partially defined by an orbiting scroll jacket (Fig. 1, the 2nd cooling chamber).
The combination of Sadakuta, Shaffer and Qian as applied to Claim 1 does not the first cooling chamber is at least partially defined by the integrated aftercooler.
Satoh teaches the first cooling chamber (Fig. 1, 5) is at least partially defined by the integrated aftercooler (Fig. 1, 27)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Sadakuta, Shaffer and Qian as applied to Claim 1 to incorporate teachings from Satoh.  Doing so, would result in a cooler being formed at the rear side of the cooling chamber of the fixed scroll as being taught by Satoh. Both inventions of Satoh and Sadakuta having fined cooling chamber at rear side of both side of the fixed and the orbiting scroll.  Satoh teaches the air discharged from the compression chamber being cooled by an aftercooler. In addition of such a cooler makes a compact design the compressor and recuses manufacturing cost.
In Reference to Claims 3 and 4
Sadakuta discloses the fluid conduit, the first cooling chamber (Fig. 1, annotated by the examiner) comprises a first inlet and a first outlet, and the second cooling chamber (Fig. 1, annotated by the examiner) comprises a second inlet and a second outlet,
Sadakuta does not teach the second fluid conduit.
Shaffer teaches a scroll compressor comprises two individual separate flexible conduit (Fig. 5, 22/23) extending from the first side (the side where the orbiting scroll is) to the opposite side of the scroll device (the fixed scroll side)
and further wherein the second flexible conduit channels a coolant from the coolant inlet to the second inlet, and the first flexible conduit channels the coolant from the second outlet to the first inlet.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Sadakuta to incorporate teachings from Shaffer.  Doing so, would result is the single piece conduit being separated into two individual pipes as a matter of design choice in order to have an alternative way to construct a passageway that can be at a lower cost of manufacturing or providing a better packaging consideration for the scroll compressor (Col. 4, Line 20-23, Shaffer)
In Reference to Claim 7
Sadakuta discloses at least one cooling fin (Fig. 1, 22) extending into the first cooling chamber.
In Reference to Claim 8
Sadakuta discloses at least one cooling fin (Fig. 1, 22) is arranged to channel the coolant from a first inlet to a first outlet
In Reference to Claims 9 and 10
Sadakuta discloses the fixed scroll and the orbiting scroll.
Sadakuta does not teach the first involute comprises a base, a coated or plated wall, and a tip seal groove
Shaffer teaches the first involute comprises a base, a coated or plated wall, (Col. 5, Line 18-20) and a tip seal groove (at the top of the coated wall), the costed or plated wall is coated with a sloid abrasion resistant lubricant (epoxy is a solid and can resist abrasion)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Sadakuta to incorporate teachings from Shaffer.  Doing so, would result in the base and wall of the involute being coated with epoxy as being taught by Shaffer.  Since Shaffer teaches applying coated involute improve the efficiency of the compressor due to imperfections and deviations in the scroll (Col. 5, Line 15-18 of Shaffer).
In Reference to Claims 11 and 13
Sadakuta discloses a scroll device comprising: an orbiting scroll (Fig. 1, 17) mounted to a fixed scroll (Fig. 1, 18), the orbiting scroll configured to orbit relative to the fixed scroll around an orbital axis, the fixed scroll comprising: a first involute extending toward the orbiting scroll (As showed in Fig. 1); a first cooling chamber (Fig. 1, annotated by the examiner); and a first plurality of cooling fins (Fig. 1, 22) extending away from the orbiting scroll into the first cooling chamber; a conduit (Fig. 1, 12) in fluid communication with the first cooling chamber, the flexible conduit having a first end (Fig. 1, annotated by the examiner) connected to the fixed scroll, a second end (Fig. 1, annotated by the examiner) connected to the orbiting scroll, and a length that bends around the orbital axis;
Sadakuta does not teach how the orbiting scroll is coupled to the fixed scroll.
Shaffer teaches the orbiting scroll is mechanically coupled (Fig. 2, 5a) to the fixed scroll 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Sadakuta to incorporate teachings from Shaffer.  Doing so, would result in utilizing the idler to couple the orbiting scroll and the fixed scroll as the anti-rotation device for ensuring eccentric rotation of the orbiting scroll while preventing destruction of the scrolls and the compressors due to centrifugal forces (Col. 3, Line 30-40 of Shaffer)
The combination of Sadakuta and Shaffer as applied to Claim 1 does not teach a flexible conduit.
Qian teaches a scroll compressor includes a helical cooling air pipe (Fig. 1, 16) that is disposed external to case that has a certain amount of flexibility in that it is helically coiled.  The Office considers that a conduit being flexible or non-flexible is then an obvious matter of design choice for the person having ordinary skill in the art is then an obvious matter of design choice and does not negatively impact the function of the conduit to provide a fluid passage.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Sadakuta and Shaffer as applied to Claim 1 to incorporate teachings from Qian.  Doing so, would result in a flexible conduit of Qian being used to transfer fluid.  Since the flexible conduits are old and well known in the art and it is within the general skill level of a worker in the art to provide a flexible conduit when it is expedient to do so.  
The combination of Sadakuta, Shaffer and Qian as applied to Claim 1 does not teach an integral aftercooler.
 Satoh teaches an aftercooler (Fig. 1, 27) integral formed with the scroll compressor, the integrated aftercooler (Fig. 1, 27) defines a wall of the first cooling chamber (Fig. 1, 5).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Sadakuta, Shaffer and Qian as applied to Claim 1 to incorporate teachings from Satoh.  Doing so, would result in a cooler being formed at the rear side of the cooling chamber of the fixed scroll as being taught by Satoh. Both inventions of Satoh and Sadakuta having fined cooling chamber at rear side of both side of the fixed and the orbiting scroll.  Satoh teaches the air discharged from the compression chamber being cooled by an aftercooler. In addition of such a cooler makes a compact design the compressor and recuses manufacturing cost.
In Reference to Claim 12
Sadakuta discloses the conduit between the first and the second end.
Sadakuta does not teach the flexible conduit.
Qian teaches the scroll compressor includes a helical cooling air pipe (Fig. 1, 16), the coils of the helical cooling air pipe extend substantially perpendicularly to the orbital axis (the dash line of crank shaft in Fig. 1)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Sadakuta and Shaffer as applied to Claim 11 to incorporate teachings from Qian.  Doing so, would result in a flexible conduit of Qian being used to transfer fluid.  Since the flexible conduits are old and well known in the art and it is within the general skill level of a worker in the art to provide a flexible conduit when it is expedient to do so.  
In Reference to Claim 14
Sadakuta discloses the orbiting scroll comprises: a second cooling chamber (Fig. 1, annotated by the examiner); and a second plurality of cooling fins (Fig. 1, 22) extending away from the orbiting scroll into the second cooling chamber.
In Reference to Claim 15
Sadakuta discloses an orbiting scroll jacket, the orbiting scroll jacket (Fig. 1, annotated by the examiner) defining a wall of the second cooling chamber and comprising a crankshaft bearing.

    PNG
    media_image1.png
    667
    713
    media_image1.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sadakuta in view of Satoh .
In Reference to Claim 16
Sadakuta discloses a liquid-cooled scroll device comprising: a housing (Fig. 1, annotated by the examiner); a fixed scroll (Fig. 1, 18) fixedly secured to the housing and comprising a first coolant passageway (Fig. 1, annotated by the examiner); an orbiting scroll (Fig. 1, 17) comprising a second coolant passageway (Fig. 1, annotated by the examiner); a first interior coolant channel (Fig. 1, annotated by the examiner) extending through at least the fixed scroll
Sadakuta does not teach an integral aftercooler.
 Satoh teaches an aftercooler (Fig. 1, 27) integral formed with the scroll compressor.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Sadakuta to incorporate teachings from Satoh.  Doing so, would result in a cooler being formed at the rear side of the cooling chamber of the fixed scroll as being taught by Satoh. Both inventions of Satoh and Sadakuta having fined cooling chamber at rear side of both side of the fixed and the orbiting scroll.  Satoh teaches the air discharged from the compression chamber being cooled by an aftercooler. In addition of such a cooler makes a compact design the compressor and recuses manufacturing cost.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadakuta and Satoh as applied to claim 16 above, and further in view of US Patent Publication 2006/0216180 to Yanagisawa et al (Yanagisawa).
In Reference to Claims 17 -19
Sadakuta discloses a motor  (Fig. 1, 2) fixedly secured to the housing and operably connected to the orbiting scroll, the motor causing the orbiting scroll to orbit relative to the fixed scroll around an orbital axis (Via shaft 4); 
The combination of Sadakuta and Satoh as applied to Claim 16 does not teach a motor cooling chamber that at least partially surrounds the motor; wherein the first interior coolant channel extends from a fixed scroll cooling chamber to the motor cooling chamber.
Yanagisawa teaches teach a motor cooling chamber (Fig. 8, 31) that at least partially surrounds the motor (Fig. 8, 20); wherein the first interior coolant channel extends from a fixed scroll cooling chamber to the motor cooling chamber (AS showed in Fig. 8), a second interior coolant channel (Fig. 8, 31), wherein the second interior coolant channel provides a flow path (As showed in Fig. 8) for a heated coolant to exit the motor cooling chamber, the second interior cooling channel (Fig. 8, 31) extends from the motor cooling chamber and discharged to exterior.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Sadakuta and Satoh as applied to Claim 16 to incorporate teachings from Yanagisawa.  Doing so, would result in the cooling jacket design of Yanagisawa being applied to the design of Sadakuta to cooling the motor casing, so the discharged cooling air from the compressor being guided to the motor cooling jacket.  Since Yanagisawa teaches a method of effectively cooling the motor during the operation (Paragraph 48 of Yanagisawa).

Allowable Subject Matter
Claims 5, 6, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/20/2022